 


114 HR 1600 IH: Patients’ Access to Treatments Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1600 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. McKinley (for himself, Mrs. Capps, Mr. Heck of Nevada, Mr. Johnson of Georgia, Mr. Harper, Mr. David Scott of Georgia, Mr. Young of Alaska, Ms. Michelle Lujan Grisham of New Mexico, Mr. Fitzpatrick, Mr. Price of North Carolina, Ms. Eshoo, Mr. Cartwright, Mr. Higgins, Mr. Tonko, Mr. Ryan of Ohio, Ms. Pingree, Ms. Tsongas, Ms. Clark of Massachusetts, Ms. Titus, Mr. Schiff, Ms. Brownley of California, Ms. Gabbard, Mr. Keating, Mr. Israel, Ms. Norton, Mr. Carson of Indiana, Mr. Butterfield, Mr. DeFazio, Mr. Thompson of Mississippi, Mr. Blumenauer, Mr. Garamendi, Mr. Hastings, Mr. Peters, Mr. Walz, Ms. Slaughter, Mr. McGovern, Mr. Nolan, Mr. Quigley, Mr. Jolly, Mr. Farr, Mrs. Davis of California, Mr. Smith of New Jersey, Mr. Langevin, Mr. Sean Patrick Maloney of New York, Mr. Loebsack, Mr. Payne, Mr. Nadler, Mr. Cohen, Mr. Beyer, Mr. Doggett, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXVII of the Public Health Service Act to limit co-payment, coinsurance, or other cost-sharing requirements applicable to prescription drugs in a specialty drug tier to the dollar amount (or its equivalent) of such requirements applicable to prescription drugs in a non-preferred brand drug tier, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Patients’ Access to Treatments Act of 2015. 2.Cost-sharing requirements applicable to prescription drugs in a specialty drug tier (a)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following: 
 
2719B.Cost-sharing requirements applicable to prescription drugs in a specialty drug tier 
(a)RequirementA group health plan, or a health insurance issuer offering group or individual health insurance, that provides coverage for prescription drugs and uses a formulary or other tiered cost-sharing structure shall not impose cost-sharing requirements applicable to prescription drugs in a specialty drug tier that exceed the dollar amount (or its equivalent) of cost-sharing requirements applicable to prescription drugs in a non-preferred brand drug tier (or prescription drugs in a brand drug tier if there is no non-preferred brand drug tier). (b)Special ruleIf a formulary used by a group health plan or a health insurance issuer offering group or individual health insurance contains more than one non-preferred brand drug tier, then the requirements of subsection (a) shall be applied with respect to the non-preferred brand drug tier for which beneficiary cost-sharing is lowest. 
(c)DefinitionsIn this section: (1)The term cost-sharing includes co-payment and coinsurance. 
(2)The term drug tier means, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage that uses a formulary or other cost-sharing structure, a category of drugs— (A)within such formulary or structure for which the total dollar amount of cost-sharing requirements for any drug does not vary by more than ten percent from the total dollar amount of cost-sharing requirements for any other drug; and 
(B)that are prescription drugs. (3)The term non-preferred brand drug tier means, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage that uses a formulary or other tiered cost-sharing structure, a category of drugs— 
(A)within a drug tier in such formulary or structure for which beneficiary cost-sharing is greater than drug tiers for generic drugs or preferred brand drugs in the formulary or structure; (B)that are prescription drugs; and 
(C)that are not included within a specialty drug tier. (4)The term prescription drug means— 
(A)a drug subject to section 503(b)(1) of the Federal Food, Drug, or Cosmetic Act; and (B)includes a drug described in subparagraph (A) that is a biological product (as defined in section 351(i) of this Act). 
(5)The term specialty drug tier means, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage that uses a formulary or other tiered cost-sharing structure, a category of drugs— (A)within a drug tier in such formulary or structure for which beneficiary cost-sharing is greater than drug tiers for generic drugs, preferred brand drugs, or non-preferred drugs in the plan’s formulary; and 
(B)that are prescription drugs.. (b)Effective dateSection 2719B of the Public Health Service Act, as added by subsection (a), applies to plan years beginning on or after the date of the enactment of this Act. 
 
